O’Connor, J., concurs in the result, with the following memorandum:
An examination of the document in question indicates rather clearly that the materials contained therein do not fall within any of the three exceptions set forth in section 87 (subd 2, par [g]) of the Public Officers Law and I therefore concur with my confreres of the majority that Special Term erred in its finding that the document is not intra-agency material which is exempt from disclosure. That issue was long ago decided by this court in Matter of Sea Crest Constr. Corp. v Stubing (82 AD2d 546). 1 Moreover, in my opinion, to compel disclosure of the contents of this communication between the appellants and their attorneys would do violence to the entire purpose and intent of CPLR 4503. Special Term found that the document falls clearly within the attorney-client privilege of that section and none of the parties challenge or contest that conclusion. K The issue, therefore, is whether appellants waived the protection of the statute. 11 Let us take a quick look at the background of the case. 11 In December, 1982 the appellant County of Nassau retained special outside counsel to report on the feasibility of civil recovery under the Federal RICO statute (Racketeer Influenced and Corrupt Organizations Title of the Federal Organized Crime Control Act of 1970) from various insurance brokers who shared in commissions paid to the county’s former broker of record. The research and conclusions of counsel were incorporated in a 13-page, single-spaced, approximately 4,300-word written report buttressed by seven pages of *829footnotes, which was hand-delivered to the Nassau County Attorney. Hit should be noted that although the report was never made public by the appellants, its substance has been reported by at least two daily newspapers. Nevertheless, there is not a scintilla of evidence in the record to indicate that the appellants in any way were responsible for the disclosure to the press and hence, at least on that score, there was no waiver by them. Pursuant to the terms of the statute, only the client can waive the privilege (CPLR 4503). H The claim of waiver is predicated primarily upon the premise that by issuing a one-page press release, the appellants have waived the privilege as to the entire report. Let us therefore examine that press release. It embraces a single page, consists of four short paragraphs and contains approximately 200 words. It is apparent that the language of the release was chosen with caution and care and its sum and substance is severely restricted to listing conclusions of counsel, to wit: (1) the applicability of the RICO statute is uncertain, (2) no reasonable likelihood of success, and (3) the litigation would be costly and time consuming. H These broad general conclusory statements can hardly be construed as an authorization for the release of the total contents of an in-depth, complex analysis of a difficult and involved legal problem. To rule otherwise would play havoc indeed with the attorney-client relationship and, under the facts before us, would hardly serve the public interest. HI therefore conclude that the privilege has not been waived and this confidential communication is further protected from disclosure as an attorney’s work product under CPLR 3101 (subd [c]), as well as the Freedom of Information Law (see Public Officers Law, § 87, subd 2, par [a]; Matter of Westchester Rockland Newspapers v Mosczydlowski, 58 AD2d 234).